110 U.S. 217 (1884)
AURRECOECHEA
v.
BANGS.
Supreme Court of United States.
Submitted January 4th, 1884.
Decided January 21st, 1884.
IN ERROR TO THE SUPREME COURT OF CALIFORNIA.
*218 No appearance for plaintiff in error.
Mr. A. Chester for defendant in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The counsel on both sides stipulated in writing to submit this case under Rule 20. The stipulation bears date November 15th, 1883. It was filed here on the 12th of December. By its terms the counsel for the plaintiff in error was to have until the 12th of December to serve and file his printed argument; the counsel for the defendant in error until the 25th of December to serve and file his printed argument; and the counsel for the plaintiff in error ten days to reply. No argument has been filed in behalf of the plaintiff in error, but one was filed in behalf of the defendant in error on the 15th of December. On the last day for submitting cases under the rule, which was after the expiration of the time the plaintiff in error was entitled to for his reply, the defendant in error submitted the case under the stipulation.
In Muller v. Dows, 94 U.S. 277, it was decided that stipulations of the kind between counsel might be enforced, and that they could not be withdrawn by either party without the consent of the other, except by leave of the court upon cause shown. We, therefore, take the case as submitted under the rule, although there is no argument for the plaintiff in error, and without passing specially upon the several assignments of error, which were returned with the transcript in accordance with the requirements of section 997 of the Revised Statutes,
Affirm the judgment.